OFFICE OF THE ATTORNEY GENERAL OFTEXAS
                            AUSTIN




flonornble  F. II. Massie
County Auditor
Wilhargcr  County
Vernon, Texas

Ilear Mr. Massie:



                                                  or the year
                                                   nd then vote in Dfl elcc-
                                                    the ahol1shmcnt of the



                                                  , relative  to the right
                                                   now render his personal
property  t.o the Tn                               or th2 year 1944, and
thereby beoomc 011                                 ion which has been call-
ed to abollsh    the


                                       .sed Statute5  regulrcfi each per-
                                     ation  to render his property,   hotIt
                                   etweon January 1st and Apri~l 1st


                         of' the Reviscfl Statutes   requires    the city
                         to aake n list   OF all personal     property
Whi cl1 has             en in for nssossmcnt,     am? asses6    same in
the name 0P          r, if ho be. known, snd if not,      t,hen assess
same as an unknorin owner-~

            Article  1046 of the i~eviscc? Statutes     rCqUirCs the Assess-
or end CoIlector    oE the municipality   to nscertajn      all property   nith-
tn the citr    that has not hem asscssod      for tsxnticn     to present  same
to the Condssioners'     Court,   which shall    assess  snic?  property,  and
same shall   then be entered    upon u suppIoxx~tal     nssossmnt     roll as
amjnst  unknom owners.
honorable,    F. I.      Kassic   - page   2




            When a tnxpa,yer, whose nar:!e does, not appear on t.he tax
roll,  desires  to pay his t,a.x, t~he Cit.y Tax Collector,  under Arti-
cle 7209, is required     Tao assess said t.ax.paycr, then ond~ t.herc co],-
lect~ his tax, and enter his none on the supplcmatal        roll.

           It is cur opi,nicn that under nnc? In virt.uo of sa3.d above
st.atutes, any person who fni’led   to render his pcrsoml    proporty
hetween January 1st and April     1, 1944,  can now render  smne, and
have it placed on the a~ssesment rolls      for t~ho year 1944.

              Article      1243 of   the heviscd       Statutes    prov3,dcs:

               ‘AYl   persons   who arc Xo~a7ly     qualified   voters
        of the state and county * *) Q, end are rosidont
        property     taxpayers   in the ci t.y or town 0 * *, as
        shown by the last, nssessmnt.          roll OF such city or
          town shall be ent,it.led      t.o vote at. such election.”
         ,(for   t.be abolition    ol t.ho cor~~oint.ion)

              It    our opinion
                   is,            that, any election held for said pur-
pose, aftcr    Apri~l 1, 1944, wmld be g,ovcrned by the as~scsment
roll   of 1944, since it is the last, assessment     roll that the low
requires   the Tax Assessor     to make.

           It Is our opinion      that any person who is otherwise
quoYi,fied  to vote nay, prior     to t,he time t.he eYection     is held;
render. his personal    or real pr0pcrt.y to the Ta.x Assessor,       and
have same placed on tha assessmen~t roll,       an?! thereby- bccomo
qual.iCied as a vot.er,   under said Arhiclc    1243 of the heviscd
St.atutes, whi,ch provides    t.hnt in order to be a vot.er he aust
be a taxpayer,    as showsn by “the last. assessaent     ro? 1 .w

             We do not. thluk a per&or? who was on the assessment
rolls    for .1943 would be ~ent.itlcd~ t.0 vote, unless his name np-
pears    on the assessed   roll for 1944.

                                               Very   truly    yours

                                      ATTOi?li’SYCEli!3liAI~    OF TEXAS        ..

                                      us
                                               -3                      -

                                                       Gee.    W. Earcus
                                                               Assi atant